MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                              FILED
this Memorandum Decision shall not be
regarded as precedent or cited before any                                    Dec 16 2019, 8:41 am

court except for the purpose of establishing                                     CLERK
                                                                             Indiana Supreme Court
the defense of res judicata, collateral                                         Court of Appeals
                                                                                  and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
Jennie Scott                                            Curtis T. Hill, Jr.
Muncie, Indiana                                         Attorney General of Indiana
                                                        Abigail R. Recker
                                                        Deputy Attorney General
                                                        Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

In re the Involuntary Termination                       December 16, 2019
of the Parent-Child Relationship                        Court of Appeals Case No.
of: R.L., Jr. (Minor Child),                            19A-JT-1626
and                                                     Appeal from the Delaware Circuit
                                                        Court
R.L. (Father)
                                                        The Honorable Kimberly S.
Appellant-Respondent,                                   Dowling, Judge

        v.                                              The Honorable Amanda Yonally,
                                                        Magistrate
                                                        Trial Court Cause No.
Indiana Department of Child
                                                        18C02-1901-JT-1
Services,
Appellee-Petitioner,



Robb, Judge.

Court of Appeals of Indiana | Memorandum Decision 19A-JT-1626 | December 16, 2019              Page 1 of 25
                                  Case Summary and Issue
[1]   R.L., Sr. (“Father”) appeals the juvenile court’s termination of his parental

      rights to R.L., Jr. (“Child”). The sole issue Father presents on appeal is

      whether the juvenile court’s termination of his parental rights was clearly

      erroneous. Concluding the termination of Father’s parental rights was not

      clearly erroneous, we affirm.



                              Facts and Procedural History
[2]   Father and H.H. (“Mother”) are the biological parents of Child, born

      November 17, 2011. On August 19, 2016, the Department of Child Services

      (“DCS”) received a report regarding Mother’s substance and alcohol abuse. At

      the time, Child was in Mother’s care and Father exercised visitation.

      Approximately one month later, Child was removed from Mother’s care and

      placed with his maternal great-grandmother. On September 29, 2016, DCS

      filed a petition alleging that Child was a child in need of services (“CHINS”)

      because of Mother and Father’s substance abuse issues.1 Due to concerns that

      Child’s great-grandmother was unable to adequately supervise Child, DCS

      removed Child from her care on October 20 and placed him in foster care. At




      1
       Mother’s parental rights as to Child were also terminated; however, she does not participate in this appeal.
      Therefore, we have limited our recitation of the facts to those pertaining to Father except as necessary.

      Court of Appeals of Indiana | Memorandum Decision 19A-JT-1626 | December 16, 2019                 Page 2 of 25
      an initial hearing, Father admitted Child was a CHINS and the juvenile court

      adjudicated Child a CHINS the same day.


[3]   The juvenile court held a dispositional hearing and subsequently entered its

      dispositional decree ordering Father to (among other things): contact the DCS

      family case manager (“FCM”) weekly; obey the law; complete a substance

      abuse assessment and follow all recommended treatment; submit to random

      drug screens; attend all scheduled visitations with Child; and participate in

      Fatherhood Engagement. See Exhibit Index, Volume 1 at 19-21.


[4]   In early January, Father attended two Fatherhood Engagement meetings. After

      these meetings, Father never returned to the program nor did he call to

      reschedule or cancel any appointments. Based on Father’s non-compliance,

      these services were closed out in late February 2017. The next month, DCS

      referred Father to Meridian Health Services for supervised visitation. Father

      attended two visitations but was not prepared for either visitation as he failed to

      bring activities, food, or drinks. Father missed three visits and Meridian

      removed him from the schedule.


[5]   Following a March 2017 periodic case review hearing, the juvenile court found

      that Father had partially complied with Child’s case plan but had failed to

      maintain contact with DCS and other service providers and had been

      inconsistent in pursuing services. The juvenile court also found that Father’s

      drug screens had been “inconsistent and positive” and he “continues to struggle




      Court of Appeals of Indiana | Memorandum Decision 19A-JT-1626 | December 16, 2019   Page 3 of 25
      with substance abuse[,]” and he just began engaging in visitation with Child.

      Id. at 23.


[6]   Around August or September of 2017, Father re-engaged in supervised

      visitation with Child but Meridian closed out the services one or two months

      later due to Father’s non-participation. In September 2017, the juvenile court

      held a hearing on the progress report filed by DCS and found that Father had

      failed to complete the parent family function assessment, had failed to initiate

      intensive outpatient drug treatment, and had failed to re-engage in Fatherhood

      Engagement since services were closed out in February. It also determined that

      Father had been inconsistent in submitting to random drug screens and in

      exercising visitation with Child. See id. at 26-27. The juvenile court issued an

      order approving the Child’s permanency plan of adoption with a concurrent

      plan of reunification.


[7]   On November 10, 2017, Father was arrested for physically attacking Mother

      and Child’s maternal great-grandmother. The State charged Father with the

      following: burglary, a Level 1 felony; aggravated battery, a Level 3 felony;

      domestic battery resulting in serious bodily injury and battery by means of a

      deadly weapon, both Level 5 felonies; attempted strangulation, a Level 6

      felony; criminal trespass and invasion of privacy, both Class A misdemeanors.

      See Exhibit Index, Vol. 2 at 200-05, 208. As a result, on December 14, 2017,

      the juvenile court issued an order suspending Father’s visitation with Child;

      requiring Father to complete anger management, parenting education,



      Court of Appeals of Indiana | Memorandum Decision 19A-JT-1626 | December 16, 2019   Page 4 of 25
      individual therapy; and obtain a therapist’s recommendation for reinstatement

      of visitation before visitation would be reinstated.


[8]   Ultimately, Father was convicted of aggravated battery, battery resulting in

      serious bodily injury, battery by means of a deadly weapon, attempted

      strangulation, and invasion of privacy. On May 17, 2018, the trial court

      sentenced Father to serve over twenty years for his convictions. See id. at 206-

      209. Father’s earliest possible release date is February 9, 2026.


[9]   At a permanency hearing in September 2018, the juvenile court found that

      Father had been incarcerated since his arrest in November 2017 and had failed

      to participate in any services since his arrest. The juvenile court issued an order

      approving the Child’s permanency plan of adoption. DCS filed its Verified

      Petition for Involuntary Termination of Parent-Child Relationship on January

      4, 2019.2 A court appointed special advocate (“CASA”) was appointed for

      Child. A fact-finding hearing was held on March 21, 2019. Following the

      hearing, the juvenile court entered an order terminating Father’s parental rights

      and found, in relevant part:


                 21. Father denied having a substance abuse problem.
                 However, Father overdosed on two (2) occasions during the
                 CHINS case and was admitted to the hospital.


                 22. Father submitted to approximately 49 drug screens, 23 of
                 which were positive for illicit substances. Father’s last drug



      2
          DCS filed an amended petition in February 2019.


      Court of Appeals of Indiana | Memorandum Decision 19A-JT-1626 | December 16, 2019   Page 5 of 25
        screen was administered on September 6, 2017 and was positive
        for THC.


        23. Father engaged in minimal visitation with [Child]. Father
        was inconsistent in attending visitation and was not prepared for
        visits. Father’s interactions with [Child] appeared awkward and
        forced.


        24. Father was ordered to participate in Fatherhood
        Engagement, which could have assisted Father with parenting
        skills, understanding childhood development and identifying
        community resources. Father completed the intake at Children’s
        Bureau in January 2017. Aside from attending two intake
        appointments, Father did not participate in any additional
        appointments. Father’s referral for Fatherhood Engagement was
        closed in late February 2017 due to non-engagement.


        25. Father completed a substance abuse assessment, which
        recommended outpatient services. Father did not engage in any
        substance abuse treatment.


        26. Father was referred by DCS to individual and group
        counseling, but he did not engage in these services.


        27. Father was referred by DCS for a parenting assessment,
        but he did not complete the assessment.


        ***


        30. Father has not visited with [Child] since October of 2017.
        Father has not engaged in any services offered pursuant to the
        CHINS case since his incarceration[.]




Court of Appeals of Indiana | Memorandum Decision 19A-JT-1626 | December 16, 2019   Page 6 of 25
        31. [Family case manager (“FCM”) Paxton] Alexander
        reported that Father did not show an interest in wanting to parent
        [Child], spoke negatively about [Child], and expressed his desire
        that [Child] be adopted[.]


        32. Due to his incarceration, Father is unable to care for
        [Child].


        33. Father has an extensive criminal history. Between 1996
        and 2010, Father was convicted of ten (10) separate offenses
        involving battery, resisting law enforcement, invasion of privacy
        or residential entry, establishing a pattern of offenses related to
        crimes against persons.


        34. Father is currently incarcerated as a result of acts of
        violence committed against [Mother] and [Child]’s great-
        grandmother.


        ***


        42. Father has failed to participate in or benefit from the
        services ordered in the Dispositional Decree. Between the
        initiation of the CHINS case and his incarceration . . ., Father
        failed to demonstrate sobriety from illicit substances or that he
        can provide a safe, stable and suitable home for [Child]. Father
        has not demonstrated that he has engaged in any services or
        programs while incarcerated.


        ***


        44. Due to his incarceration, Father is in no position to care
        for [Child]. If Father is released from incarceration on February
        9, 2026, [Child] will be more than 14 years old. Whether Father
        will be released earlier . . . is speculative. It is beyond reason for

Court of Appeals of Indiana | Memorandum Decision 19A-JT-1626 | December 16, 2019   Page 7 of 25
               [Child] to wait for Father to demonstrate an ability or willingness
               to meet his needs.


               45. Father’s criminal history – both in the number of prior
               convictions and the nature of the crimes of which he has been
               convicted, which includes crimes of violence . . . is proof of
               Father’s instability.


               ***


               47. Father has proven himself unwilling or unable to meet his
               parental responsibilities.


       Appealed Order 3-5. Based on these findings, the juvenile court concluded that

       there is a reasonable probability that the conditions that led to Child’s removal

       and continued placement outside of Father’s care will not be remedied and that

       the continuation of the parent-child relationship poses a threat to Child’s well-

       being. See id. at 4-5, ¶¶ 41, 48. The juvenile court also concluded that

       termination of Father’s parental rights is in Child’s best interests and DCS has a

       satisfactory plan for Child, namely adoption. Father now appeals.



                                 Discussion and Decision
                                      I. Standard of Review
[10]   We begin, as we often do, by emphasizing that the right of parents to establish a

       home and raise their children is protected by the Fourteenth Amendment to the

       United States Constitution. In re D.D., 804 N.E.2d 258, 264 (Ind. Ct. App.

       2004), trans. denied. The law provides for the termination of these rights when

       Court of Appeals of Indiana | Memorandum Decision 19A-JT-1626 | December 16, 2019   Page 8 of 25
       parents are unable or unwilling to meet their parental responsibilities. In re

       R.H., 892 N.E.2d 144, 149 (Ind. Ct. App. 2008). Although we acknowledge

       that the parent-child relationship is “one of the most valued relationships in our

       culture,” we also recognize that “parental interests are not absolute and must be

       subordinated to the child’s interests in determining the proper disposition of a

       petition to terminate parental rights.” Bester v. Lake Cty. Office of Family &

       Children, 839 N.E.2d 143, 147 (Ind. 2005) (internal quotations omitted). The

       involuntary termination of one’s parental rights is the most extreme sanction a

       court can impose because termination severs all rights of a parent to his or her

       children. See In re T.F., 743 N.E.2d 766, 773 (Ind. Ct. App. 2001), trans. denied.

       As such, termination is intended as a last resort, available only when all other

       reasonable efforts have failed. Id. The purpose of terminating parental rights is

       to protect children, not to punish parents. In re D.D., 804 N.E.2d at 265.


[11]   When reviewing the termination of parental rights, we do not reweigh the

       evidence or judge the credibility of witnesses. Lang v. Starke Cty. Office of Family

       & Children, 861 N.E.2d 366, 371 (Ind. Ct. App. 2007), trans. denied. Instead, we

       consider only the evidence most favorable to the judgment and the reasonable

       inferences that can be drawn therefrom. Id. In deference to the trial court’s

       unique position to assess the evidence, we will set aside its judgment

       terminating a parent-child relationship only if it is clearly erroneous. In re

       L.S., 717 N.E.2d 204, 208 (Ind. Ct. App. 1999), trans. denied; cert. denied, 534
U.S. 1161 (2002). Thus, if the evidence and inferences support the decision, we

       must affirm. Id.

       Court of Appeals of Indiana | Memorandum Decision 19A-JT-1626 | December 16, 2019   Page 9 of 25
[12]   The juvenile court entered findings of fact and conclusions thereon as required

       by Indiana Code section 31-35-2-8(c), and we therefore apply a two-tiered

       standard of review. Bester, 839 N.E.2d at 147. We first determine whether the

       evidence supports the findings, then determine whether the findings support the

       judgment. Id. “Findings are clearly erroneous only when the record contains

       no facts to support them either directly or by inference.” Quillen v. Quillen, 671
N.E.2d 98, 102 (Ind. 1996). A judgment is clearly erroneous only if the findings

       do not support the court’s conclusions or the conclusions do not support the

       judgment thereon. Id.


                     II. Statutory Framework for Termination
[13]   To terminate parental rights, Indiana Code section 31-35-2-4(b)(2) requires DCS

       to prove, in relevant part:


               (B) that one (1) of the following is true:


                       (i) There is a reasonable probability that the conditions
                       that resulted in the child’s removal or the reasons for
                       placement outside the home of the parents will not be
                       remedied.


                       (ii) There is a reasonable probability that the continuation
                       of the parent-child relationship poses a threat to the well-
                       being of the child.


                       (iii) The child has, on two (2) separate occasions, been
                       adjudicated a child in need of services;



       Court of Appeals of Indiana | Memorandum Decision 19A-JT-1626 | December 16, 2019   Page 10 of 25
               (C) that termination is in the best interests of the child; and


               (D) that there is a satisfactory plan for the care and treatment of
               the child.


       DCS must prove the foregoing elements by clear and convincing evidence. Ind.

       Code § 31-37-14-2; In re V.A., 51 N.E.3d 1140, 1144 (Ind. 2016). However,

       because subsection (b)(2)(B) is written in the disjunctive the juvenile court need

       only find one of the three elements has been proven by clear and convincing

       evidence. See, e.g., In re I.A., 903 N.E.2d 146, 153 (Ind. Ct. App. 2009). If a

       juvenile court determines the allegations of the petition are true, then the court

       shall terminate the parent-child relationship. Ind. Code § 31-35-2-8(a).


                                       III. Findings of Fact
[14]   Because the judgment underlying the termination of Father’s parental rights

       contains specific findings of fact and conclusions thereon, we must first

       determine whether the evidence supports the findings. In re A.S., 17 N.E.3d
994, 1002 (Ind. Ct. App. 2014), trans. denied. If the record contains no evidence

       to support the findings either indirectly or by inference, the findings are clearly

       erroneous. Id. Father challenges the following findings of fact:


               22. Father submitted to approximately 49 drug screens, 23 of
               which were positive for illicit substances. Father’s last drug
               screen was administered on September 6, 2017 and was positive
               for THC.


               ***


       Court of Appeals of Indiana | Memorandum Decision 19A-JT-1626 | December 16, 2019   Page 11 of 25
               42. Father has failed to participate in or benefit from the
               services ordered in the Dispositional Decree. Between the
               initiation of the CHINS case and his incarceration . . ., Father
               failed to demonstrate sobriety from illicit substances or that he
               can provide a safe, stable and suitable home for [Child]. Father
               has not demonstrated that he has engaged in any services or
               programs while incarcerated.


               ***


               44. Due to his incarceration, Father is in no position to care
               for [Child]. If Father is released from incarceration on February
               9, 2026, [Child] will be more than 14 years old. Whether Father
               will be released earlier . . . is speculative. It is beyond reason for
               [Child] to wait for Father to demonstrate an ability or willingness
               to meet his needs.


       Appealed Order at 3-5.


[15]   First, with respect to finding number twenty-two, Father asserts that his last

       drug screen was not September 6, 2017 but November 9, 2017 and the results

       were negative. Father is correct. Contained in the record are numerous drug

       screen results, including the results from Father’s most recent, negative drug

       screen on November 9, 2017. See Exhibit Index, Vol. 2 at 154. Therefore, the

       juvenile court’s finding that Father’s last drug screen was September 6, 2017

       and was positive for THC was clearly erroneous.


[16]   With respect to finding forty-two, Father argues that he was unable to

       participate in services because the FCM failed to set up services while he was

       incarcerated, and he has been taking classes to earn his GED. Father also


       Court of Appeals of Indiana | Memorandum Decision 19A-JT-1626 | December 16, 2019   Page 12 of 25
       points to the juvenile court’s order following a periodic case review hearing on

       March 19, 2018, in which the juvenile court found that Father submitted to

       seven drug screens – four of which were negative and three positive for alcohol

       – prior to his incarceration, as evidence that the juvenile court’s finding that he

       has failed to maintain sobriety is clearly erroneous. Exhibit Index, Vol. 1 at 30.

       However, we cannot conclude that there is no evidence in the record either

       indirectly or by inference to support the juvenile court’s finding.


[17]   The record reveals that DCS did offer services to Father and he participated in

       them – albeit “minimally” – but services were eventually closed out due to his

       non-compliance. Transcript, Volume 2 at 84. Andy Lykens, case manager for

       the Father Engagement program, testified at the fact-finding hearing that he met

       with Father twice in January of 2017; however, services were closed out in late

       February 2017 due to Father’s non-compliance. Id. at 20-22. Similarly, Shelby

       Brant, a behavioral clinician with Meridian Health Services, provided

       supervised visitation for Father and Child. Brant testified that she received the

       referral in August/September 2017 and worked with Father briefly, but services

       were closed out one or two months later because Father missed several visits.

       Id. at 36. With respect to the drug screens, the evidence in the record supports

       the juvenile court’s finding that Father failed to demonstrate sobriety. Between

       September 2016 and November 2017, Father had twenty positive drug screens

       for illicit substances and three positive drug screens for alcohol. See Exhibit

       Index, Vol. 2 at 103-51, 186.




       Court of Appeals of Indiana | Memorandum Decision 19A-JT-1626 | December 16, 2019   Page 13 of 25
[18]   In addition, Father challenges the juvenile court’s finding that he has failed to

       participate in any services while incarcerated. Although Father testified that he

       was taking classes to earn his GED while incarcerated, a reasonable

       interpretation of the juvenile court’s finding is that Father failed to participate in

       any services related to the dispositional decree. There is no evidence that

       Father participated in any services pertinent to the dispositional decree, such as

       parenting classes or substance abuse treatment. Therefore, the juvenile court’s

       finding in this respect is not clearly erroneous.


[19]   Finally, with respect to finding forty-four, Father argues that there is evidence

       he could be released as early as 2022. However, the only evidence to support

       Father’s assertion was his own self-serving testimony at the fact-finding hearing,

       which, as DCS asserts, the juvenile court was not obligated to believe as it was

       the sole judge of his credibility. See Thompson v. State, 804 N.E.2d 1146, 1149

       (Ind. 2004) (“As a general rule, factfinders are not required to believe a

       witness’s testimony even when it is uncontradicted.”). The juvenile court also

       acknowledged that any possible release date for Father was mere speculation.

       Ultimately, Father conceded that he was not capable of caring for Child. Given

       this evidence and the ample evidence of Father’s instability and substance abuse

       issues as previously described, we cannot conclude there is no evidence to

       support the juvenile court’s finding.


[20]   Finding twenty-two of the termination order was clearly erroneous.

       Nonetheless, as discussed below, we conclude that DCS presented sufficient

       evidence to support termination of Father’s parental rights and the

       Court of Appeals of Indiana | Memorandum Decision 19A-JT-1626 | December 16, 2019   Page 14 of 25
       unchallenged findings support the juvenile court’s judgment. See In re A.S., 17
N.E.3d at 1003-06 (holding that despite several clearly erroneous findings of

       fact, DCS presented sufficient evidence to support termination of parental rights

       even absent the erroneous findings).


                                    IV. Conclusions of Law
                                    A. Remedy of Conditions
[21]   The juvenile court concluded there is a reasonable probability that the

       conditions resulting in Child’s continued placement outside Father’s care will

       not be remedied. Father challenges this conclusion and argues there is no

       evidence to support this conclusion and there is “no proof” that the conditions

       were not remedied. Appellant’s Brief at 16. We disagree.


[22]   We engage in a two-step analysis to determine whether such conditions will be

       remedied: “First, we must ascertain what conditions led to [Child’s] placement

       and retention in foster care. Second, we determine whether there is a

       reasonable probability that those conditions will not be remedied.” In re K.T.K.,

       989 N.E.2d 1225, 1231 (Ind. 2013) (quotation omitted). With respect to the

       second step, a juvenile court assesses whether a reasonable probability exists

       that the conditions justifying a child’s removal or continued placement outside

       his parent’s care will not be remedied by judging the parent’s fitness to care for

       the child at the time of the termination hearing, taking into consideration

       evidence of changed conditions. In re E.M., 4 N.E.3d 636, 643 (Ind. 2014).

       Habitual conduct may include criminal history, drug and alcohol abuse, history


       Court of Appeals of Indiana | Memorandum Decision 19A-JT-1626 | December 16, 2019   Page 15 of 25
       of neglect, failure to provide support, and lack of adequate housing and

       employment, but the services offered to the parent and the parent’s response to

       those services can also be evidence of whether conditions will be remedied.

       A.D.S v. Indiana Dep’t of Child Servs., 987 N.E.2d 1150, 1157 (Ind. Ct. App.

       2013), trans. denied. DCS “is not required to provide evidence ruling out all

       possibilities of change; rather, it need establish only that there is a reasonable

       probability the parent’s behavior will not change.” In re I.A., 903 N.E.2d at

       154.


[23]   There is no question that Mother’s substance abuse issues initially led to Child’s

       removal; however, the conditions resulting in Child’s continued placement

       outside of Father’s care is Father’s instability stemming from his substance

       abuse and related problems. There is ample evidence supporting the juvenile

       court’s conclusion that a reasonable probability exists that Father’s instability

       will not be remedied.


[24]   First, Father’s participation in services was minimal and inconsistent. As part

       of the dispositional decree, Father was ordered to complete Fatherhood

       Engagement. In January 2017, case manager Lykens received a referral for

       Father participation in the program. Lykens and Father had their first meeting

       on January 5, 2017 to discuss the program. One week later, the two met and

       Father completed the initial assessment process. Lykens testified that Father

       was cooperative at that time and he scheduled four more individual meetings;

       however, Father did not show. In fact, Lykens stated that Father failed to call



       Court of Appeals of Indiana | Memorandum Decision 19A-JT-1626 | December 16, 2019   Page 16 of 25
       to cancel or reschedule the meetings and thus, he closed out services in late

       February 2017 due to Father’s non-compliance.


[25]   FCM Alexander3 testified that she became involved in the case in September

       2016 and during the CHINS portion of this case, Father was engaged in

       services “minimally.” Tr., Vol. 2 at 84. She testified that Child could not be

       placed with Father because he was not consistent with visitation and “also

       showed zero interest in having [Child] placed with him. It was discussed on

       quite a few occasions, and [Father] voiced to me on multiple occasions that he

       wanted [Child] to be adopted by [his current foster parents] and stated that that

       was the best thing for [Child].” Id. at 77. Alexander also stated Father

       threatened her in June 2017 when she informed him that she and Mother had

       discussed adoption as the primary goal for Child. As a result, Father became

       upset that Alexander discussed the issue with Mother. Alexander explained

       that she was required to speak with Mother because she is a party to the case.

       However, Father “continued to tell me that he had multiple citations against

       me that he would take to court, . . . and that I needed to remember who I was

       talking to, and that he had my name, and I needed to remember that.” Id. at

       78. Believing Father’s words were a threat, Alexander told Father he needed to

       leave her office immediately.




       3
         The evidence in the record also reveals that Ms. Alexander was previously known as Paxton Kieper, as
       indicated in numerous exhibits. Tr., Vol. 2 at 60-61.

       Court of Appeals of Indiana | Memorandum Decision 19A-JT-1626 | December 16, 2019            Page 17 of 25
[26]   Regarding visitation, Father initially participated in visitation, but then he

       became “extremely inconsistent as time went on.” Id. at 84. Patricia Gaydos,

       behavioral clinician at Meridian Health Services, received a referral in March

       2017 to supervise Father’s visitation with Child. Gaydos supervised two visits

       and testified that Father did not come to either visit prepared for Child. He

       failed to bring any activities, food, or drinks to the visitation as required. After

       these visits, Father missed three visits and, per protocol, Gaydos removed him

       from the schedule. She explained that in order for Father to get back on the

       schedule, he was required to contact her supervisor. Father re-engaged in

       supervised visitations in August/September 2017 with Brant, a behavioral

       clinician at Meridian. Brant only worked with Father for a “month or two”

       before he missed several visitations in a row and never reached out to

       reschedule. Id. at 35. Therefore, services were closed out in

       September/October 2017. Father has not participated in any services required

       by the dispositional decree since his arrest in November 2017.


[27]   With respect to Father’s substance abuse issues, he completed a substance abuse

       assessment at Meridian, which recommended outpatient treatment. Alexander

       submitted a referral for these services, but Father failed to participate in any

       way. The evidence demonstrates that Father attended a few family and team

       meetings but also missed several. Alexander recalled one meeting during which

       Father was present and Mother was late, and “about five minutes after the

       meeting should have started, he got up and left.” Id. at 84. Father also

       completed a court ordered clinical interview and assessment through Meridian


       Court of Appeals of Indiana | Memorandum Decision 19A-JT-1626 | December 16, 2019   Page 18 of 25
       in January 2017, which recommended substance abuse treatment, including

       individual and group counseling and a parenting assessment. Alexander

       testified that she submitted a referral for these services and provided Father with

       the information he needed to complete them. But Father failed to seek the

       recommended treatment and denied having a substance abuse problem.

       Alexander stated, “I don’t believe [Father] ever believed he had a substance

       abuse problem. [H]e overdosed twice while I had the case, and was admitted to

       the hospital twice . . . and he didn’t seem to be concerned with that.” Id. at 85.


[28]   The record establishes that Father failed to maintain sobriety. From September

       2016 to November 2017, Father had twenty-three positive drug screens for

       various substances, including THC, amphetamines, methamphetamine,

       buprenorphine, oxycodone, opiates, heroin, morphine, benzodiazepines, and

       alcohol. On November 10, 2017, Father was arrested for physically attacking

       Mother and Child’s maternal great-grandmother. At the time of the incident,

       Father registered a .241 blood alcohol content on a portable breath test. See

       Exhibit Index, Vol. 2 at 196.4 Father was convicted of multiple felonies and

       sentenced to the Indiana Department of Correction with an earliest possible

       release date of February 9, 2026.


[29]   The crux of Father’s argument is that DCS failed to provide him with services

       in order to reunify with Child during his incarceration. Specifically, he alleges



       4
        At the fact-finding hearing, the juvenile court took judicial notice of Father’s criminal case, including the
       probable cause affidavit. Tr., Vol. 2 at 72-75.

       Court of Appeals of Indiana | Memorandum Decision 19A-JT-1626 | December 16, 2019                  Page 19 of 25
that DCS failed to “engage Father in this case at all. [DCS] had already

decided that Father should not have custody of the Child or be involved in the

Child’s life. [DCS] should not be allowed to work cases this way and punish

Father in this matter, because [Alexander] believed he threatened her.”

Appellant’s Br. at 19. Alexander testified that Father could have participated in

Fatherhood Engagement while incarcerated but she did not try to set that up

because Father “had shown no interest in wanting to participate in that service.

[H]e had shown no interest in wanting [Child] back at all. He was not

interested in reunification. [H]e wanted [Child] to be adopted.” Tr., Vol. 2 at

86. She further stated she did not believe Father would have benefited from

that service because Father did not want Child. Nonetheless, Father’s

argument is contrary to our case law:


        The Indiana Supreme Court has long recognized that, in
        “seeking termination of parental rights,” the DCS has no
        obligation “to plead and prove that services have been offered to
        the parent to assist in fulfilling parental obligations.” S.E.S. v.
        Grant Cnty. Dep’t of Welfare, 594 N.E.2d 447, 448 (Ind. 1992).
        Likewise, we have stated on several occasions that, although
        “[t]he DCS is generally required to make reasonable efforts to
        preserve and reunify family during the CHINS proceedings,” that
        requirement under our CHINS statutes “is not a requisite
        element of our parental rights termination statute, and a failure to
        provide services does not serve as a basis on which to directly
        attack a termination order as contrary to law.” A.Z. v. Ind. Dep’t
        of Child Servs. (In re H.L.), 915 N.E.2d 145, 148 & n. 3 (Ind. Ct.
        App. 2009) (emphasis added) . . .




Court of Appeals of Indiana | Memorandum Decision 19A-JT-1626 | December 16, 2019   Page 20 of 25
       In re J.W., Jr., 27 N.E.3d 1185, 1190 (Ind. Ct. App. 2015), trans. denied. In fact,

       this court has held “even a complete failure to provide services would not serve

       to negate a necessary element of the termination statute and require reversal.”

       In re E.E., 736 N.E.2d 791, 796 (Ind. Ct. App. 2000). As such, Father’s

       argument that DCS’ failure to provide him services while incarcerated

       somehow negates proof that the conditions will not be remedied offers him no

       relief.


[30]   Finally, we address Father’s contention that the only basis for termination of

       his parental rights was his recent incarceration. We first acknowledge that our

       supreme court has held that incarceration itself is an insufficient basis for

       terminating parental rights. In re G.Y., 904 N.E.2d 1257,1264-66 (Ind. 2009).

       Father argues his case is similar to K.E. v. Ind. Dep’t of Child Servs., 39 N.E.3d
641 (Ind. 2015), in which our supreme court reversed the termination of an

       incarcerated father’s parental rights where he made “substantial efforts toward

       bettering his life” by participating in numerous programs available to him

       during his incarceration. Id. at 648. Father’s situation is distinguishable from

       the father’s in K.E. In K.E., the father’s release was pending, he had completed

       twelve programs that were voluntary and did not result in sentence reductions,

       and he began participating in AA and NA. Id. at 648-49. In addition, the

       father testified that he was sober, prepared to be a good father, would like to

       receive additional services from DCS upon his release, and stated even if his

       child is adopted, he hoped to remain in his life as much as possible. Id. at 649.

       Our supreme court held that despite the father’s criminal and substance abuse

       Court of Appeals of Indiana | Memorandum Decision 19A-JT-1626 | December 16, 2019   Page 21 of 25
       history, “[g]iven the substantial efforts that [the father] is making to improve his

       life by learning to become a better parent, . . . it was not proven by clear and

       convincing evidence that [the father] could not remedy the conditions for [his

       child’s] removal.” Id.


[31]   Here, Father has participated in classes toward earning his GED during his

       incarceration. Although we commend Father for furthering his education, we

       cannot conclude that his efforts rise to the level of the substantial effort and

       improvements made by the father in K.E. And as demonstrated above, given

       Father’s pattern of substance abuse problems, non-compliance with services,

       and lack of commitment to addressing his instability, it is clear that Father’s

       incarceration was not the sole basis supporting the termination of his parental

       rights.


[32]   We have often noted that evidence of a parent’s pattern of unwillingness or lack

       of commitment to address parenting issues and to cooperate with services

       demonstrates the requisite reasonable probability that the conditions will not

       change. Lang, 861 N.E.2d at 372. Such is the case here. In sum, we agree with

       the juvenile court that the evidence establishes a reasonable probability that the

       conditions resulting in Child’s continued placement outside of Father’s care will

       not be remedied.5 See, e.g., In re E.M., 4 N.E.3d at 644 (findings regarding a




       5
        Father also argues the juvenile court erred in finding that the continuation of the parent-child relationship
       poses a threat to the Child’s well-being and argues that DCS failed to prove that Child had been adjudicated a
       CHINS on two separate occasions. See Appellant’s Br. at 23-24. However, the juvenile court did not make a


       Court of Appeals of Indiana | Memorandum Decision 19A-JT-1626 | December 16, 2019               Page 22 of 25
       parent’s continued non-compliance with services supported juvenile court’s

       conclusion the conditions under which children were removed from the

       parent’s care would not be remedied).


                                               B. Best Interests
[33]   Next, Father challenges the juvenile court’s conclusion that termination of his

       parental rights is in Child’s best interests. “Permanency is a central

       consideration in determining the best interests of a child.” G.Y., 904 N.E.2d at

       1265. To determine the best interests of the child, the juvenile court must look

       beyond the factors identified by DCS and to the totality of the evidence. In re

       D.L., 814 N.E.2d 1022, 1030 (Ind. Ct. App. 2004), trans. denied. In doing so,

       the juvenile court must subordinate the interests of the parent to those of the

       children involved and need not wait until a child is irreversibly harmed before

       terminating parental rights. McBride v. Monroe Cty. Office of Family & Children,

       798 N.E.2d 185, 203 (Ind. Ct. App. 2003). Recommendations of the FCM and

       CASA, in addition to evidence that the conditions resulting in removal will not

       be remedied, are sufficient to show by clear and convincing evidence that

       termination is in the child’s best interest. In re A.S., 17 N.E.3d at 1005.




       determination that Child had been adjudicated a CHINS on two separate occasions and therefore, could not
       have erred in a conclusion it did not make. Furthermore, as noted above, Indiana Code section 31-35-2-
       4(b)(2)(B) is written in the disjunctive and requires only one element be proven to terminate Father’s parental
       rights. See In re L.S., 717 N.E.2d at 209. Having concluded the evidence is sufficient to show a reasonable
       probability the conditions resulting in the Child’s continued placement outside of Father’s care will not be
       remedied, we need not consider whether the parent-child relationship poses a threat to Child’s well-being.

       Court of Appeals of Indiana | Memorandum Decision 19A-JT-1626 | December 16, 2019                Page 23 of 25
[34]   Here, FCM Whitney Vance and CASA Tina Yoder both testified that

       termination of Father’s parental rights is in Child’s best interests. See Tr., Vol. 2

       at 94, 97-98. Brant, Child’s behavioral clinician, opined that adoption was in

       Child’s best interests. See id. at 38-39. In addition, Brant and CASA Yoder

       both testified that Child wants to be adopted. In discussing the possibility of

       adoption with Child, Brant stated that Child expressed “joy. He wanted to be

       adopted.” Id. at 38. At the fact-finding hearing, Father conceded that he is not

       able to care for Child and Child’s foster parents have “done a great job” taking

       care of Child. Id. at 100. Father also agreed that Child needs a permanent

       home and believed that permanent home could be with his foster parents. Id. at

       101. Given this evidence, the trial court did not err in concluding that

       termination of Father’s parental rights is in Child’s best interests. See In re A.S.,
17 N.E.3d at 1005.


                                         C. Satisfactory Plan
[35]   Finally, Father argues DCS failed to prove that a satisfactory plan for the care

       and treatment of Child exists. He contends that DCS “did not submit any

       evidence that placement can provide for all of the needs of [Child] if adopted.”

       Appellant’s Br. at 26. A DCS plan is satisfactory when the plan is to attempt to

       find suitable parents to adopt the children. In re A.S., 17 N.E.3d at 1007. We

       will not find a plan unsatisfactory simply because DCS has not yet identified a

       specific family to adopt the children. Id. There need not be a guarantee that a

       suitable adoption will take place, only that DCS will attempt to find a suitable

       adoptive parent. Id. Similarly, a plan does not need to be detailed, so long as it

       Court of Appeals of Indiana | Memorandum Decision 19A-JT-1626 | December 16, 2019   Page 24 of 25
       offers a general sense of the direction in which the children will be going after

       the parent-child relationship is terminated. In re D.D., 804 N.E.2d at 268.

       Here, DCS’ plan for Child is termination of parental rights and adoption. See

       Appellant’s Appendix, Volume 2 at 13. Child’s current foster mother testified

       that she and her husband are willing and able to adopt Child. Tr., Vol. 2 at 47-

       48. We conclude that it was satisfactory here that DCS’ plan for Child was

       adoption by his current foster parents.



                                              Conclusion
[36]   We conclude that DCS presented sufficient evidence to support the juvenile

       court’s order terminating Father’s parental rights to Child and therefore, the

       order was not clearly erroneous. Accordingly, we affirm.


[37]   Affirmed.


       Bradford, J., and Altice, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 19A-JT-1626 | December 16, 2019   Page 25 of 25